Citation Nr: 1208773	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating greater than 40 percent for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1952 to April 1953.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In August 2010, the Board issued a decision denying an increased initial rating.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 decision, the Court vacated the Board's decision and remanded the issue.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record suggests there are outstanding VA medical records, to include those dating from July 25, 2006, to September 20, 2006; November 14, 2006, to January 7, 2010; and May 27, 2011, forward.  Additionally, it appears the results of September 17, 2009, VA audiometric testing are also outstanding.  These records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, an addendum opinion should be obtained from the examiner who performed the May 2011 VA examination.  Specifically, the examiner should explicitly address the functional impact of the Veteran's hearing loss on his occupational and daily activities, with sufficient detail that the Board can evaluate the Veteran's disability.  Ardison v. Brown, 6 Vet. App. 405 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all outstanding, available VA treatment records, to include those dating from July 25, 2006, to September 20, 2006; November 14, 2006, to January 7, 2010; and from May 27, 2011, forward, and the results of the September 17, 2009, VA audiometric testing.  If any record is not available, so inform the Veteran.

2.  Ask the Veteran to identify all non-VA medical care providers who provided evaluation or treatment for his hearing loss.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  If any record is not available, so inform the Veteran.

3.  After completion of the foregoing, obtain an addendum opinion from the VA examiner who performed the May 2011 opinion.  The examiner must explicitly report-with sufficient detail-the functional impact of the Veteran's hearing loss on his occupational and daily activities.  If that examiner is unavailable, the Veteran should be afforded a new examination and that examiner should provide the requested opinion.  

4.  Thereafter, readjudicate the appellant's claim with consideration of all evidence obtained after the June 2010 Supplemental Statement of the Case, including the May 2011 VA examination record and June 2011 addendum opinion and the February 2011 Bonney record.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


